Citation Nr: 1034266	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent 
for residuals of encephalitis, to include memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from May 1956 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.  
The appellant submitted a Notice of Disagreement in January 2008 
and timely perfected his appeal in September 2008.

The appellant participated in a Board video conference hearing 
with the undersigned Veterans Law Judge in July 2010.  A 
transcript of that proceeding has been associated with the 
appellant's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim.

The appellant contends that the currently assigned 10 percent 
disability evaluation does not adequately reflect the severity of 
his condition.  Review of the record reveals that the appellant 
was last provided a VA examination in October 2007.  Further, 
during his Board hearing, the appellant indicated that he has 
received additional VA medical treatment at the Jacksonville, 
Gainesville and Lake City, Florida medical centers since that 
time.  The Board is aware of the holding in Bell v. Derwinski, 2 
Vet. App. 611 (1992), wherein the United States Court of Appeals 
for Veterans Claims held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  As such, the 
AMC must obtain all available outstanding VA treatment records.

Further, the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  As noted above, the 
appellant was last provided a VA examination in October 2007; he 
asserts that his service-connected residuals of encephalitis, to 
include memory loss, have increased in severity since that time.  
Accordingly, he should be scheduled for a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC should obtain any outstanding 
VA Medical Center treatment records for 
the appellant from the Jacksonville, 
Gainesville and Lake City, Florida medical 
facilities.  Any responses received in 
conjunction with these requests should be 
memorialized in the appellant's claims 
file.

2.  Thereafter, the AMC should schedule 
the appellant for a new VA examination 
with an examiner with the requisite 
expertise to determine the current nature 
and severity of his service-connected 
residuals of encephalitis, to include 
memory loss.  The claims file and a copy 
of this remand should be forwarded to the 
examiner for review, and the examination 
report should reflect that such review was 
undertaken.  The examiner should 
specifically address the following:

(A)  Does the appellant demonstrate 
occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and 
mild memory loss (such as forgetting 
names, directions, recent events)?

(B)  Does the appellant demonstrate 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short-and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships?

A discussion of the complete rationale for 
all opinions expressed should be included 
in a written report.


3.  After completing the actions indicated 
above, the AMC should readjudicate the 
appellant's claim, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, he should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2009).



